HARWOOD, Presiding Judge.
This is an appeal from a judgment of guilty of grand larceny entered against the appellant on 5 September 1958.
It affirmatively appears from the record that the appellant filed a motion for a new trial on 19 September 1958, which motion was duly set for hearing on 7 October 1958, on which date the motion was heard by the court, and taken under advisement. Thereafter on 4 October 1960, the court entered an order overruling the motion for a new trial.
The transcript of the evidence was filed on 3 January 1961. No request nor order extending the time for filing the transcript of the evidence with the clerk below was requested or granted.
The Attorney General has filed a motion to strike the transcript of the evidence because not filed within the time required by law, i. e., within 60 days from the date of the overruling of the motion for a new trial on 4 October 1960.
It is obvious that the transcript of the evidence was not timely filed, and the mo*276tion of the Attorney General is well taken and of necessity must be granted. Secs. 827(l)-827(6), Tit. 7, Code of Alabama 1940 (pocket part) ; Granger v. State, 39 Ala.App. 461, 103 So.2d 835, and cases therein cited.
We have examined the record proper and find it to be in all things regular. This judgment therefore is due to be affirmed.
Transcript of evidence stricken; judgment affirmed.